AO 2459 (Rev. WAED l lflo) .ludgment in a Criminal Case
Sheet l Revised by WAED - 02/17 FH Fn m mr

r_ _ _ UtS\ LJ|STR!C|`COURT
t'r`\S l I_'l`<N Dt.‘_`.‘| |'€|C`| C]|' W."I.SHFNGTON

.’-`t§"-i i5 2019

SEAN |: |`Jicl\‘\/UY, [,`|.ERK

UNITED STATES DISTRICT COURT

Eastern District of Washington

 

 

 

 

__”__.\ ,_____,,__¥ oepu
UNITED STATES OF AMERlCA JUDGMENT IN A CRIMINAL G‘NSBE W*"\S*HNGTON TY
v.
.lUAN GOMEZ~FONSECA Case Number; 22 l 8-CR-OOOS4~WFN-l
USM Number: 10137-035
W. Miles Pope
Del`endant's Attorncy
|:|
l:l
THE DEFENDANT:
§ pleaded guilty to count(s) 1 ot“ the lndictment
l:] pleaded nolo contendere to count(s)
which was accepted by the coult.
m Was found guilty on count(s) alter a
plea ol`not guilry.
The defendant is adjudicated guilty of these offenses:
Title & Section / Nature 0f0[fense Of'fense Endcd Count

 

8 U.S.C. § 1326 Alicn in the Unitcd Statcs after Dcportation 03/13/2()] 8 [

The defendant is sentenced as provided in pages 2 through 7 of thisjudgment. The sentence is imposed pursuant to the
Sentencing Reform Act of 1984.

l:l The defendant has been found not guilty on count(s)
ij Count(s) [l is l:l are dismissed on the motion of the United States

 

 

lt is ordered that the defendant must notify the Llnited States attorney for this district within 30 days ol` any change of name, residence, or
mailing address until all fines, restitution, c_osts, and special assessments imposed by this judgment are l`ully paid. lf ordered to pay restitution,
the defendant must notify the court and Untlecl States attorney of material changes in economic circumstancesl

l/l$/ZUIQ

D_ale_<)i`_|t_una§_iLioii_QLJ_udsll.tsal

Signaturc of`_ludge

'l`hc l lonorab|c Wm. l":’emming Nielscn Scnior Judge, U.S. DiSlrict Cotll't
Narnc and 'l`it!e ol`_ludge

//,/o/_//V
/ / /

 

Dnte

i\() 245[3 (Rev. WAED l l/lo) Judgmcnt ina Criminai Casc judgment __ page 2 01‘7
Shcct 2 - imprisonment

DEFENDANT: JUAN GOMEZ-FONSECA
Case Number: 2: iS-C R-UOUS4-WFN-i

IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a total
term of: 60 Months as to Count l

With credit for any time served.

l:] The court makes the following recommendations to the Bureau of Prisons:

>I¢ The defendant is remanded to the custody of the United States Marshal.

[l The defendant shall surrender to the United States Marsha| for this district

i:l at i:l a.m. i:i p.ln. on

 

i:l as notified by the Unitcd Statcs Marshai.
ij The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

l:l before 2 p.m. on
i:i as notified by the United States l\/larshal.
i:l as notified by the Probation or Pretriai Services Offlce.

 

 

 

 

 

RE-TURN
I have executed thisjudgment as follows:
Defendant delivered on `___ to
at , with a certified copy of this judgment
uNrrED sTA'rt~.‘S MAns:-ti\t,
By

 

l)iIl’U"i`Y UNITED S'i`ATES MARSi ii'\i.

AO 2458 (Rev. WAED l l/16) iudgmeat in a Criminal Casc judgment __ Pag@ 3 of 7

Shect 3 ~ Supervised Reicase

DEFENDANT: JUAN GOMEZ-FONSECA
Case Number: 2: l 8-CR-OO()54-WF'N~1

SUPERVISED RELEASE

Upon release from imprisonment, you shall be on supervised release for a term of : 3 Years

L»J

6.

MANDATORY CONDITIONS
You must not commit another federal, state or local crime.
You must not unlawfully possess a controlled si.il:)stanceJ including marijuana, which remains illegal under federal law.

You must refrain from any unlawful use cfa controlled substance You must submit to one drug test within 15 days of
release from imprisonment and at least two periodic drug tests thereafter, as determined by the court.
l:l The above drug testing condition is suspended, based on the court's determination that you
pose a low risk of future Substance abuse. (check r`fctpplicabt'e)
You must cooperate in the collection of DNA as directed by the probation officer. (check ifuppt'r`coble)

El

l:l You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 2090|, et
seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in which
you reside, work, are a student, or were convicted of a qualifying offense (chect'c cfapp!r'cabie)

l:l You must participate in an approved program for domestic violence. (ci:rec/t ifappfr'cabt`e)

You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the
attached page.

A(J 24513 (Rcv. WAED l lr'l()) Jltdgrncnt in a Crimina| C`asc judgmcm __ page 4 01' 7

Sirect 3!\ - Supcrviscd Rclctrsc

DEFENDANT: JUAN GOMEZ-FONSECA
Case Number: 2118-CR-()()054-WFN-|

STANDARD CONDITIONS OF SUPERVISION

As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are
imposed because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed
by probation officers to keep informed, report to the court about, and bring about improvements in your conduct and condition

l».)

we

You must report to the probation office in the federaljudicial district where you are authorized to reside within 72 hours of
your release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a
different time frame.

After initially reporting to the probation office, you will receive instructions from the court or the probation officer about

how and when you must report to the probation officer, and you must report to the probation officer as instructed

You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission
from the court or the probation ofticer.

You must be truthful when responding to the questions asked by your probation officer.

You must live ata place approved by the probation officer. if you plan to change where you live or anything about your living
arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change if
notifying the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation
officer within 72 hours of becoming aware of a change or expected change.

You must allow the probation officer to visit you at any time at your home or elsewherc, and you must permit the probation
officer to take any items prohibited by the conditions of your supervision that he or she observes in plain view,

Yotr must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you
from doing so. lfyou do not have full-time employment you must try to find full-time employment, unless the probation
officer excuses you from doing so. lf you plan to change where you work or anything about your work (suc|r as your position
or yourjob responsibilities), you must notify the probation officer at least |0 days before the clrange. lfnotiiying the probation
officer at least 10 days in advance is not possible due to unanticipated circumstances you must notify the probation officer
within 72 hours of becoming aware of a change or expected change

You must not communicate or interact with someone you know is engaged in criminal activity. if you know someone has
been convicted of a feiony, you rntrst not knowingly communicate or interact with that person without first getting tire
permission ofthe probation officer.

lf you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.

You rntrst not own, possess, or have access to a firearm1 ammunition, destructive device` or dangerous weapon (i.e., anything
that was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as
nunchakus or tasers).

You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant
without first getting the permission of the court.

lf this judgment imposes restitution, a iine, or special assessment, it is a condition of supervised release that you pay in
accordance with the Schedule of Payments sheet of thisjudgnient. You shall notify the probation officer of any material change
in your economic circumstances that might affect your ability to pay any unpaid amount of restitution, fine, or special
assessments.

You must follow the instructions of the probation officer related to the conditions of supervision

U.S. Probation ()f`fice Use Only

A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions For further information regarding these conditions, see Overview of`}’robatr'on rural Snpervr'sed
tie/ease Comr'r`!r'orrs, available at: \ivww.uscourts.g ov.

Defendant's Signature Date

 

 

r\() 24513 (Rev_ WAED l ifiG) .iudgmcnl in a Criminal Case Judgmem __ page 5 0[~ 7
Slrcet 3D - Supcr\'iscd Rciease

DEFENDANT: JUAN GOMEZ-FONSECA
Case Number: 2: | 8~CR-00054-WFN-i

SPECIAL CONDITIONS OF SUPERVISION

|. You are prohibited from returning to the United States without advance legal permission from the United States Attorney Generai
or his designee. Should you reenter the United States, you are required to report to the probation office within 72 hours of reentry.

AO 2453 (Rcv. WAED l l/i6} judgment ina Crirninai Case Jrrdgmcnt -- P;rgc 6 of 7
Slrcct 5 ~ Crimina| l\/lonctary Penalties

DEFENDANT: .]UAN GOMEZ-FONSECA
Case Number: 2: l B-C R-OOO§¢i-WFN-l

CRIMINAL M`ONETARY PENALTIES

The defendant must pay the total criminal monetary penalties under the scheduie of payments on Sheet 6.

Assessment JVTA Assessment* Fine Restit ution
TOTALS S 1 00.0() $.0{) $.00 $.UU

[:| 'l`lre special assessment imposed pursuant to 18 U.S.C. § 3013 is hereby remitted pursuant to 18 U.S.C. § 3573(|) because
reasonable efforts to collect this assessment are not likely to be effective and in the interests of justice.

[:| The determination ofrestitution is deferred until . An Ame)rded Jrrdgnrenr in tr Crr`rrrr'rru[ Case (/10245(;1 will be
entered after such determination

l:l The defendant must make restitution (including community restitution) to the following payees in the amount listed beiow.

lfthe defendant makes a partial payment, each payee shall receive an approximately proportioned payment unless specified otherwise in
thc priority order or percentage payment column bclow. l'lowever. pursuant to 13 U.S.C. § 3664(i)` all nonfederal victims must bc paid
before the United Statcs is paid.

 

Name of Payee Tota| Loss** Rcstitution Ordered I’rioritv or Perccntage
l:l Restitution amount ordered pursuant to plea agreement $

[:| The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full
before the fifteenth day after the date of thejudgrnent, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6
may be subject to penalties for delinquency and defau|t, pursuant to 18 U.S.C. § 3612(g).

El The court determined that the defendant does not have the ability to pay interest and it is ordered that:

the interest re uirernent is waived . .
l:l q ij fine l:l restitution
for the
l:l the interest requirement for the ij fine 13 restitution is modified as follows:

* .ltrsticc for Victims ol"l`rafficking Act of 20]5, Pub. l.. No. l |4-22
*" l"indings fortlre total amount ol`losscs are required under Clrnpters 109A, l lf), l lil/‘\. and l 13A ofTitlc 18 for offenses committed on or alter
Scptcmbcr 13._ 19941 but before Apri| 23, 1996.

AO 245|3 (Rev. W.f\|;`D ll/'lé) Judgmciit iii a Crimina| Case judgment __ page 7 m"]
Shcet b - Scliedule of Payments

DEFENDANT: JUAN GOMEZ»FONSECA
Case Ntimber: 2: l S-C R-00054-WFN» l

SCHEDULE OF PAYMENTS

Having assessed the defendants ability to pay, payment of the total criminal monetary penalties is due as follows:

A l:l Luinp sain payments of$ due immediately1 balance due
[_:| not later than , or
|:] in accordance with |:| C, |:| D, |:t E, or |:| F below; or
B Paymeiit to begin immediately (n'iay be combined With |:] C, [:[ [)_. or g F below); or
C [:| Payment in equal (e.g., weekly, iiioiiih[i'. quarter-tip installments of 3 over a period of
(e.g., iiionlhs oi‘yeiii~s), to commence (e.g., 30 or 60 dcn’s) after the date of tliisjudgment; or
D |:| Payment in equal (e.g., weekly, inont/ify, qiirii'lei'!y) installments ol"$ ___ over a period of
(e.g., iiionlhs oryem~s), to commence (e.g., 30 or 60 dci_ni) after release from imprisonment to a
term of supervision; or
E [:| Payment during the term of supervised release will commence within (e.g., 30 or 60 dca/s) after release from

imprisonment The court will set the payment plan based on an assessment ofthe defendants ability to pay at that time; or
F § Special instructions regarding the payment of criminal monetary penalties:

De'fendant shall participate in the BOP inmate Fiiiancial Responsibility Program. Dtiring the time ofincarceration, monetary
penalties are payable on a qtiaiterly basis of not less than $25.00 per quarter.

While on supervised release, monetary penalties are payable on a monthly basis of not less than $25.00 per month or 10% of the
defendants net household incoine, whichever is larger, commencing 30 days after the defendant is released from imprisonment

Unless the eouit has expressly ordered otherwise, it`this judgment imposes imprisonment payment of criminal monetary penalties is
due during imprisonment All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons'
lnmate Financial Responsibility Program, are made to the following address until monetary penalties are paid in fu|l: C|erk, U.S.
District Cotii‘t, Attention: Financc, P.O. Box l493, Spokane, WA 992]0-1493.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed

l:l .loint and Several

Defendant and Co-Del`endant Names and Case Numbers michie/ing dei%iidmii i-iimiber), Total Amount, Joint and Several Amotint,
and corresponding payee1 ifappropriate.

l:] The defendant shall pay the cost ofprosecution.
l:l The defendant shall pay tlie following court cost(s):
I:] The del"endant shall forfeit the defendants interest in the following property to the United States:

Payments shall be applied in the following order: (l} assessment (2) restitution principal, (3) restitution interest_. (4) line priiicipal_ (5) line interest1
(6) community rcstilution, (7}]\/"1`!\ Asscssment, (8) pciialties_. and (9) cosis_. including cost of prosecution and court costs.

